Citation Nr: 1617679	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim for service connection for bowel frequency/sphincter dysfunction.

2.  Entitlement to service connection for bowel frequency/sphincter dysfunction, to include as secondary to service-connected residuals of prostate cancer.

3.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer to include urinary frequency/voiding dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge during a January 2016 video conference hearing; a transcript of the hearing is associated with the claims file.

The Board must address the question of whether new and material evidence to reopen the claim for service connection for bowel frequency/sphincter dysfunction has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters as set forth on the title page.

The issues of entitlement to service connection for bowel frequency/sphincter dysfunction, to include as secondary to service-connected residuals of prostate cancer, and entitlement to a rating in excess of 40 percent for residuals of prostate cancer to include urinary frequency/voiding dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final April 2009 rating decision denied service connection for bowel frequency/sphincter dysfunction based on findings that there was no diagnosed disability; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

2.  Evidence received since the final April 2009 rating decision, is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that denied service connection for bowel frequency/sphincter dysfunction, to include as secondary to service-connected residuals of prostate cancer, is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bowel frequency/sphincter dysfunction, to include as secondary to service-connected residuals of prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim is favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within that period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bowel frequency/sphincter dysfunction, to include as secondary to service-connected residuals of prostate cancer, was originally denied in a rating decision issued in April 2009.  At such time, the RO considered the Veteran's service treatment records, VA treatment records, and a February 2009 VA examination report.  The RO noted that the Veteran's service treatment records did not show any complaints, treatment, or a diagnosis of a disability related to bowel frequency/sphincter dysfunction.  Furthermore, the RO noted that the February 2009 VA examination did not diagnose any disorder related to bowel frequency/sphincter dysfunction.  As such, the RO denied the Veteran's claim.

No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board notes that the RO received a letter from the Veteran in May 2009 regarding his claim; however, the letter merely reiterated the Veteran's contention that he suffered from a bowel disorder secondary to his treatment for prostate cancer.  The letter did not contain any new and material evidence.  Furthermore, the May 2009 letter did not constitute a valid notice of disagreement with the April 2009 rating decision as it did not express a desire for appellate review.  See 38 C.F.R. § 20.201 (2008).  Accordingly, the April 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103. 

Since the April 2009 rating decision, new evidence submitted includes VA treatment records, a November 2010 VA examination report, and the Veteran's January 2016 testimony.  Notably, a September 2012 VA treatment record included the Veteran's complaints of bowel symptoms since starting radiation for prostate cancer, but he denied a worsening of symptoms.  He stated that he had bowel movements every hour during the day.  In the treatment note, the Veteran's oncologist noted that complications of radiation therapy to the prostate included irritation of the rectum.  The Veteran was urged to follow up with his primary care physician for his bowel issues.  In addition, the November 2010 VA examination report notes symptoms of diarrhea.  This evidence is new, in that it was not previously of record at the time of the April 2009 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record, and it relates to an unestablished fact, the presence of a current disability.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bowel frequency/sphincter dysfunction is reopened.


REMAND

With regard to the Veteran's reopened claim for service connection, the Veteran claims that following the radiation treatment he received for his prostate cancer in 2007, he started to experience frequent bowel movements and bowel leakage.  During his January 2016 hearing, the Veteran stated that he experienced ten to fifteen bowel movements a day.  The examination reports of record do not fully address this matter, and since the September 2012 VA treatment record noted ongoing problems with bowel frequency, the Board finds that a new examination is warranted.

On remand, the AOJ should obtain any outstanding VA treatment records related to the Veteran's claim for service connection for bowel frequency/sphincter dysfunction.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim for an increased rating for residuals of prostate cancer to include urinary frequency/voiding dysfunction, the Board notes that, following the August 2011 rating decision, the Veteran filed a notice of disagreement with the RO's decision to continue his 40 percent rating.  No statement of the case addressing this matter has been issued.  Therefore, his claim must be remanded so the AOJ can provide a statement of the case addressing the issue and afford him the opportunity to perfect an appeal of that issue.  See Manlincon v. West, 12 Vet. App. 238 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses entitlement to a rating in excess of 40 percent for residuals of prostate cancer to include urinary frequency/voiding dysfunction.  The Veteran must be informed that, in order to perfect an appeal of that issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Associate with the electronic claims file any outstanding VA treatment records related to the Veteran's claim for service connection for bowel frequency/sphincter dysfunction.

3.  Thereafter, schedule the Veteran for a new VA examination to address his claim for service connection for bowel frequency and/or sphincter dysfunction.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done and all findings reported in detail.

The examiner is asked to identify any disabilities related to bowel frequency or sphincter dysfunction, noting particularly the Veteran's statements concerning the increased frequency of his bowel movements since undergoing radiation therapy for prostate cancer.

Then, with regard to any diagnosed disorder(s) related to either bowel frequency or sphincter dysfunction, the examiner should address the following:

a) Is it at least as likely as not (a 50 percent or higher probability) that any disorder related to bowel frequency or sphincter dysfunction was caused by, or the result of, radiation treatment for service-connected prostate cancer; or

b) Is at least as likely as not (a 50 percent or higher probability) that any disorder related to bowel frequency or sphincter dysfunction was aggravated by radiation treatment for service-connected prostate cancer.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The complete rationale for any opinion should be given.  If an opinion cannot be rendered without resorting to mere speculation, the examiner should specifically state so in the examination report, and explain why an opinion cannot be provided.

4.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


